
	
		IV
		112th CONGRESS
		1st Session
		H. CON. RES. 80
		IN THE HOUSE OF REPRESENTATIVES
		
			September 15, 2011
			Mr. Johnson of
			 Illinois submitted the following concurrent resolution; which was
			 referred to the Committee on Foreign
			 Affairs
		
		CONCURRENT RESOLUTION
		Expressing the sense of Congress that the
		  United Nations or NATO should investigate the treatment of black Africans in
		  Libya.
	
	
		That it is the sense of Congress that
			 the Secretary of State should direct the permanent representative of the United
			 States to the North Atlantic Treaty Organization (NATO) and the permanent
			 representative of the United States to the United Nations to request that NATO
			 and the United Nations, respectively, investigate the treatment of black
			 Africans in Libya.
		
